Title: [Diary entry: 16 April 1788]
From: Washington, George
To: 

Wednesday 16. Thermometer at 58 in the Morning—70 at Noon and 68 at Night. Clear and pleasant all day. Very little wind, & that Northerly in the Morning. More of it, and that Southerly in the Afternn. Visited the Plantations at Muddy hole, D. Run, Frenchs & the Ferry—and the Fishing landing. At Muddy hole the Plows would finish about 10 Oclock plowing for Barley in No. 1 and the grd. would receive the Barley—qty. 48 Bushels. In this grd. was also sown  pints of Red Clover and  pints of Timothy Seeds. The Women having finished hilling as much grd. as would do for the Sweet Potatoes, I ordered them to remove the Farm Pen, & to heap the dung. At D. Run finished sowing Barley in No. 2 qty. 55 Bls. With the Barley was sown  pints of red Clover and  pints of Timothy Seeds. The Plows harrows, & Women employed as yesterday at this place. At Frenchs, the same work as yesterday. Examined the ground at this place which had been sown with English seeds, and found matt[er]s to stand, as follow—viz.—The Oats had come up well, & were sufficiently thick. The Pease had been either sown too thin, or being damaged, had come up badly; not being sufficiently thick; the Berkshire Beans adjoining to them (from Mr. Peacy) were up, but too thin also. Next to these (said also to be) Berkshire Beans from Mr. Young none were up, and it is supposed never would come up. The Gloucester Beans below were up, but too thin. The Summer Wheat next to these again, were almost

entirely missing—not more than a plant here and there to be seen. The american cabbage seed was up tolerably thick which had been sown in beds. At the Ferry the Plows were listing and the Women heaping dung.